DETAILED ACTION

This Office Action is in response to Applicant's application filed on April 28, 2021.  Currently, claims 1-5 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/9/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “suitable” in claim 1 and 5 are a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of compact prosecution, suitable information   is being interpreted as information.   Claims 2-4 depend from claims 1 and 5, inherit the same deficiencies as claims 1 and 5 and thus rejected for the same reasons.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (device and non-transitory medium).  Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1 and 5 recite providing various types of information to a construction company, construction equipment information providing company, and an oil providing company and generating suitable information provided to each of the companies based on the different types of information.   The claims are directed to a type of exchanging and generating information from different companies.  The first prong of Step 2A is satisfied because the claims are abstract because the claims are certain methods of organizing human activity such as fundamental Dependent claims 2-4 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing a field where the const  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Furuno et al. (US 2006/0047630 A1) (hereinafter Furuno) in view of Fukushima et al. (US 2003/0065570 A1) (hereinafter Fukushima).

Claims 1 and 5:
Furuno, as shown, discloses the following limitations of claims 1 and 5:
An information processing device (and corresponding non-transitory computer readable medium – Fig 1, showing equivalent computer functionality) for providing information to each of a first information processing terminal managed by a construction company, a second information processing terminal managed by a construction equipment information providing company, (see para [0008]-[0009], where the information from the work site is information managed by a construction , comprising:
a constructor information acquisition section that acquires, as constructor information, various types of information regarding the construction company from the first information processing terminal (see para [0008], "the service server executing the steps of displaying a work site of the construction machine or a predetermined area regarding the work site at the terminals on the information recipient side");
a construction equipment information provider information acquisition section that acquires, as construction equipment information provider information, various types of information regarding the construction equipment information providing company from the second information processing terminal (see para [0008], "a service server disposed on the side providing information calling for a repair/replacement subcontractor for the construction machine"); and 
a providing section that generates suitable information to be provided to each of the construction company, the construction equipment information providing company,  the construction equipment information provider information, and provides the suitable information to the construction company, the construction equipment information providing company (see para [0035], "This embodiment is premised, by way of example, on that a hierarchical construction machine management system is constructed (see, e.g., FIG. 3 described later) in which operation data, etc. of many construction machines are collected and stored via 
Furuno, however, do not specifically disclose a third information processing terminal managed by an oil providing company.  In analogous art, Fukushima discloses the following limitations:
providing information to…a third information processing terminal managed by an oil providing company (see para [0049], "The tank rolley 8 as fuel delivery means is a vehicle for circulating locations of the construction machines 1 or 2 and supplying light oil constituting fuel to each construction machine 1 or 2. The tank rolley 8 supplies fuel to a plurality of the construction machines 1 or 2 and therefore can transport, for example, several kiloliters of light oil. The tank rolley 8 is provided with fuel feeding achievement inputting means as fuel feeding information acquiring means including a fuel supply amount which is a fuel feeding amount, a fuel feeding date and fuel enterprise specifying information, a portable 
an oil provider information acquisition section that acquires, as oil provider information, various types of information regarding the oil providing company from the third information processing terminal (see para [0049], showing various fuel information related to the tank rolley);
a providing section that generates suitable information to be provided to the oil provider information and provides the suitable information to the oil providing company (see para [0053], "The communication terminal outputs current position information of the tank rolley 8 acquired by the GPS sensor, fuel feeding achievement information inputted by the fuel feeding achievement inputting means and visual inspection result inputting means and visual inspection result information to the server 10 via a wireless medium. As the communication terminal, for example, a portable information terminal apparatus of PDA (Personal Digital Assistant) or the like connectable to a public wireless network of a portable telephone or the like, can be adopted. Further, the communication terminal can be 
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Fukushima with Furuno because including oil provider information can improve the progress of construction because fuel delivery is necessary and can be optimized based on supply (see Fukushima, para [0003]-[0004]).   
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the fuel delivery method as taught by Fukushima in the construction device information processing method of Furuno, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 2-4:
	Further, Furuno discloses the following limitations:
wherein the constructor information includes information regarding a field where the construction company engages in a work (see para [0008], displaying a work site and see para [0011], "the service server executing the steps of displaying a work site of the construction machine or a predetermined area regarding the work site at the terminals on the information recipient side"), the construction equipment information provider information includes information regarding construction equipment managed by the construction equipment information providing company (see para [0008], "the present invention provides an information processing system 
Furuno, however, does not specifically disclose the oil provider information includes information regarding fuel.  In analogous art, Fukushima discloses the following limitations:
the oil provider information includes information regarding fuel (see para [0049]-[0050], showing various fuel information including fuel enterprise specifying information)
wherein the providing section generates, as the suitable information to be provided to the oil providing company, information indicating a delivery route of a fueling vehicle of the oil provider for providing fuel one or more types of construction equipment managed by the construction company and provides the information to the oil provider (see para [0009],  "in the fuel delivery system of a machine according to the first aspect of the invention, the delivery schedule forming means forms a delivery route shortening a moving distance and constituting a short time period for delivering the fuel." and see para [0065], "the delivery schedule forming means 30 is a portion of forming a delivery schedule for delivering and supplying fuel, for example, forming a circulatory supply path to the construction machine 1 or 2 which is a delivery route of the tank rolley 8 as shown in screen display of FIG. 4. The delivery schedule forming means 30 is provided with a path selecting portion 
wherein the providing section generates, as the information indicating the delivery route, an image displayed in a form of a webpage or an application, and provides the image to the oil providing company (see para [0065], "The delivery schedule forming means 30 is a portion of forming a delivery schedule for delivering and supplying fuel, for example, forming a circulatory supply path to the construction machine 1 or 2 which is a delivery route of the tank rolley 8 as shown in screen display of FIG. 4. The delivery schedule forming means 30 is provided with a path selecting portion 301 and a fuel feeding amount determining portion 302." and Fig 4 and see para [0068], showing notifying such delivery information to the oil provider via the at least a driver.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the fuel delivery method as taught by Fukushima in the construction device information processing method of Furuno, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


US 2016/0039656 A1
US 2015/0330204 A1
US 2015/0312347 A1
US 2013/0238158 A1
US 2002/0032511 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624